[e10-58magellanwtsbnote001.jpg]
Executed Version 3396720.4  PROMISSORY NOTE (Revolving Line of Credit Note)
$8,000,000.00 Odessa, Texas September 17, 2014 1. Borrower’s Promise to Pay. FOR
VALUE RECEIVED, NAUTILUS POPLAR LLC, a Montana limited liability company
(hereinafter called “Borrower”), whose principal address is 1775 Sherman Street,
Suite 1950, Denver, Colorado 80203, promises to pay to the order of WEST TEXAS
STATE BANK, (hereinafter called “Lender”) at its banking house in the City of
Odessa, Ector County, Texas the principal sum of EIGHT MILLION DOLLARS
($8,000,000.00), or so much thereof as may be advanced hereunder prior to
maturity, together with interest from date funded to Borrower until maturity on
the unpaid principal balance thereof from time to time outstanding at the Stated
Rate and with interest on all past due amounts, both principal and accrued
interest, at the Past Due Rate, provided, that for the full term of this Note
the interest rate produced by the aggregate of all sums paid or agreed to be
paid to the holder of this Note for the use, forbearance or detention of the
debt evidenced hereby shall not exceed the Ceiling Rate. 2. Loan Agreement. This
Note and any substitutions, replacements, modifications, renewals and/or
extensions thereof are described in and are subject to the terms and provisions
of that certain Loan Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, “Loan
Agreement”; terms used herein but not defined herein shall have the meanings
given in the Loan Agreement) between Lender, Borrower and Magellan Petroleum
Corporation (hereinafter called “Guarantor”). The Loan Agreement, among other
things, contains provisions regarding the amount that the Lender is required to
advance under the terms of this Note and provisions for the acceleration of the
maturity hereof upon the happening or omission of certain stated events upon the
terms and conditions therein specified and the payment of fees and expenses as
set out in the Loan Agreement. 3. Interest. “Stated Rate” means, on any day, a
rate per annum equal to the Index Rate from time to time in effect, provided
that if on any day the Stated Rate shall (a) exceed the Ceiling Rate for that
day, then the Stated Rate shall be fixed at the Ceiling Rate on that day and on
each day thereafter until the total amount of interest accrued at the Stated
Rate on the unpaid balance of this Note equals the total amount of interest
which would have accrued if there were no Ceiling Rate and/or (b) be less than
three and one-fourths percent (3.25%) (the “Floor Rate”), then the Floor Rate
shall apply in lieu of the Stated Rate until such time that the Stated Rate
exceeds or is equal to the Floor Rate. “Index Rate” for purposes of this Note
shall mean the current rate of interest per annum as published in the Wall
Street Journal as the Prime Rate in effect until the next Change Date. The Prime
Rate may change and each change in the Prime Rate shall be effective on the date
of publication of said change (referred to as “Change Date”) until the next
Change Date. Each change in the Index Rate shall be effective without special
notice to the Borrower or any other person or entity. The Index Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. If, for



--------------------------------------------------------------------------------



 
[e10-58magellanwtsbnote002.jpg]
    any reason, the Index Rate is no longer available at the time of the change,
the Lender will choose a new index based upon a reasonable comparable measure
and reasonable comparable information and Lender will notify Borrower of the
substitution of any such new index. Interest on the amount of each advance
against this Note shall be computed on the amount of each advance and from the
date of each advance. Interest shall be computed for the actual number of days
elapsed and on the basis of a year consisting of 365 or 366 days, as the case
may be. 4. Past Due Rate. At Lender’s option and without prior notice, upon and
during the continuance of any default or Event of Default under this Note or any
related Loan Documents, Lender may increase the interest rate applicable to this
Note to a rate per annum equal to six percent (6.0%) above the Stated Rate (the
“Past Due Rate”), not to exceed at any time the lesser of 18% or the Ceiling
Rate, and said Past Due Rate shall remain in effect until the default or Event
of Default has been cured and that fact has been communicated to and confirmed
by Lender. Lender shall give written notice to Borrower of Lender’s imposition
of the Past Due Rate. Lender’s imposition of the Past Due Rate shall not
constitute an election of remedies or otherwise limit Lender’s rights concerning
other remedies available to Lender as a result of the occurrence of an Event of
Default. 5. Late Charges. If a payment is ten (10) days or more late, Borrower
will be charged five percent (5.0%) of the amount of payment or $125.00,
whichever is less. 6. Ceiling Rate. “Ceiling Rate” means, on any day, the
maximum nonusurious rate of interest permitted for that day by whichever of
applicable federal or Texas law permits the higher interest rate, stated as a
rate per annum. On each day, if any, that Chapter 303 (“Chapter 303”) of the
Texas Finance Code establishes the “Weekly Ceiling Rate”, the Ceiling Rate shall
be the “indicated rate ceiling” as defined in Chapter 303 for that day. Lender
may from time to time, as to current and future balances, implement any other
ceiling under Chapters 302 or 303 of the Texas Finance Code by notice to
Borrower, if and to the extent permitted by, Chapters 302 and 303. Without
notice to the Borrower or any other person or entity, the Index Rate and the
Ceiling Rate shall each automatically fluctuate upward and downward as and in
the amount by which Lender’s Index Rate and the maximum nonusurious rate of
interest, respectively, fluctuate. 7. Savings. If, for any reason whatever, the
interest paid or received on this Note during the full term of this Note shall
produce a rate which exceeds the Ceiling Rate, the holder of this Note shall
refund to the Borrower or, at the holder’s option, credit against the principal
of this Note such portion of said interest as shall be necessary to cause the
interest paid on this Note to produce a rate equal to the Ceiling Rate. All sums
paid or forbearance or detention of the indebtedness evidenced hereby shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread in equal parts



--------------------------------------------------------------------------------



 
[e10-58magellanwtsbnote003.jpg]
    throughout the full term of this Note, so that the interest rate is uniform
throughout the full term of this Note. If any word, phrase, clause, paragraph,
part, portion or provision hereof is held to be invalid, the remainder hereof
shall nevertheless be valid as though it had been entered into without such
invalid word, phrase, clause, paragraph, part, portion or provision. 8.
Payments. Principal and accrued interest shall be due and payable as follows:
(a) Interest shall be due and payable quarterly as it accrues on the unpaid
principal balance to the date of each installment, payment beginning December
31, 2014, and continuing on March 31, 2015 and June 30, 2015. (b) On September
30, 2015, the remaining balance, including outstanding principal and accrued but
unpaid interest, then remaining unpaid on this Note shall be due and payable.
This Note is a revolving line of credit promissory note having an original
principal commitment amount of $8,000,000.00. The unpaid principal balance of
this Note at any time shall be the total of all amounts loaned or advanced by
the holder hereof less the amount of all payments or prepayments of principal
made hereon by or for Borrower. Borrower may use all or any part of the credit
provided for herein at any time before September 30, 2015. Borrower may borrow,
repay and reborrow hereunder and there is no limitation on the number of
advances made hereunder so long as the total unpaid principal balance, at any
time outstanding, does not exceed $8,000,000.00. Unless otherwise agreed to, in
writing, or otherwise required by applicable law, payments will be applied first
to accrued, unpaid interest, and any remaining amount to any unpaid collection
costs, late charges and other charges and the balance to the principal in
inverse order of maturity, provided, however, during the continuance of an Event
of Default, Lender reserves the right to apply payments among principal,
interest, late charges, collection costs and other charges at its discretion.
The Borrower may at any time pay the full amount or any part of this Note
without the payment of any premium or fee. 9. Security. This Note and any
substitutions, replacements, modifications, renewals and/or extensions thereof
is secured by (a) a Deed of Trust, Mortgage, Security Agreement, Assignment of
Production and Financing Statement dated as of the date of this Note from
Borrower for the benefit of Lender (as amended, restated, supplemented or
otherwise modified from time to time, “Deed of Trust”) covering oil and gas
leases, lands and other properties along with equipment located thereon and
proceeds derived therefrom located in Roosevelt County, Montana, (b) a Pledge
Agreement dated to be effective as of the date of this Note from Guarantor for
the benefit of Lender (as amended, restated, supplemented or otherwise modified
from time to time, “Pledge Agreement” and when taken with the Deed of Trust,
hereinafter referred to collectively as the Security Documents”) covering
Guarantor’s membership interest in Borrower and (c) an Unlimited Guaranty dated
as of the date of this Note from Guarantor for the benefit of Lender
(“Guaranty”). Additionally, this Note is subject to the terms and conditions of
the



--------------------------------------------------------------------------------



 
[e10-58magellanwtsbnote004.jpg]
    Loan Agreement as set out above. Failure to describe all or part of the
security shall not be considered as a waiver of such security. 10. Default. At
the option of the owner or holder hereof, all amounts due and unpaid hereunder
shall be accelerated and shall become immediately due and payable upon the
occurrence and during the continuance of any Events of Default under Section 4.1
of the Deed of Trust. During the continuance of an Event of Default, Lender may
exercise any other available remedies, and failure to exercise any remedy shall
not constitute a waiver at any other time including, but not limited to, to the
extent permitted by applicable law, the right to setoff all of Borrower’s
accounts with Lender (whether checking, savings, or some other account). 11.
Cost and Expenses. In addition to all outstanding principal and accrued but
unpaid interest on this Note, the Borrower agrees to pay (a) all reasonable
costs and expenses incurred by all owners and holders of this Note in any
probate, reorganization, bankruptcy or any other proceedings for the
establishment or collection or any amount hereunder, or in collecting this Note
through any such proceedings, and (b) reasonable out-of-pocket attorney’s fees
when and if this Note is placed in the hands of an attorney for collection
during the continuance of an Event of Default, in each case except to the extent
resulting from the gross negligence, willful misconduct or fraud of Lender. 12.
Waiver of Notice. Except as expressly set forth in any Loan Document, the
Borrower waives notice (including, but not limited to, notice of intent to
accelerate and notice of acceleration), demand, presentment for payment, protest
and the filing of suit for the purpose of fixing liability and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to it, and they agree that its liability on or with respect to this Note
shall not be affected by any release of or change in any security at any time
existing or by any failure to perfect or to maintain perfection of any lien on
or security interest in any such security. 13. Optional Acceleration Upon
Transfer. If all or any part of the property securing this Note or any interest
in it is sold or transferred in violation of the Loan Documents without Lender’s
prior written consent, Lender may, at its option, require immediate payment in
full of all sums secured by the Security Documents securing this Note. However,
this option shall not be exercised by Lender if exercise is prohibited by state
or federal law as of the date of this Note and the Security Documents. 14.
Lender’s Right to Sell. Lender reserves the right, exercisable in Lender’s sole
discretion and, with respect to participations only, without notice to Borrower
or any other person, to sell participations, to assign its interest or both, in
all or any part of this Note or the debt evidenced by this Note.  



--------------------------------------------------------------------------------



 
[e10-58magellanwtsbnote005.jpg]
    15. Obligations of Borrower Under This Note. When this instrument is
executed by more than one person, corporation or other legal entity, it shall be
construed as though “Borrower” were written “Borrowers” and as though the
pronouns and verbs in their number were changed to correspond; and in such case,
each of the Borrowers shall be bound jointly and severally with one another to
keep, observe and perform the covenants, agreements, obligations and liabilities
imposed by this instrument upon the “Borrower.” 16. Governing Law. WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW, THIS NOTE SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF
TEXAS AND THE LAWS OF THE UNITED STATES OF AMERICA BUT IN ANY EVENT CHAPTER 346
OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN REVOLVING LOAN ACCOUNTS AND
REVOLVING TRIPARTY ACCOUNTS) SHALL NOT APPLY TO THE LOAN EVIDENCED BY THIS NOTE
AND EXCEPT THAT TO THE EXTENT THAT THE LAW OF ANOTHER STATE IN WHICH A PORTION
OF THE PROPERTY IS LOCATED (OR WHICH IS OTHERWISE APPLICABLE TO A PORTION OF THE
PROPERTY) NECESSARILY GOVERNS WITH RESPECT TO PROCEDURAL AND SUBSTANTIVE MATTERS
RELATING TO THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS, SECURITY
INTERESTS AND OTHER RIGHTS AND REMEDIES GRANTED HEREIN, THE LAW OF SUCH OTHER
STATE SHALL APPLY AS TO THAT PORTION OF THE PROPERTY LOCATED IN (OR OTHERWISE
SUBJECT TO THE LAWS OF) SUCH STATE. Representations. The Borrower warrants and
represents to the Lender, and to all other owners and/or holders of the
indebtedness evidenced hereby, that (1) all loans evidenced by this Note are and
shall be “business loans” as such term is used in the Depository Institution
Regulation and Monetary Control Act of 1980 as amended, and (2) such loans are
for business, commercial, investment or similar purposes and not primarily for
personal, family, household or agricultural use as such terms are used in
Chapter 1 of the Texas Credit Code. THIS LOAN IS PAYABLE IN FULL ON SEPTEMBER
30, 2015, OR UPON ACCELERATION FOR ANY REASON IN ACCORDANCE WITH THE TERMS OF
THE LOAN DOCUMENTS. AT MATURITY YOU MUST REPAY THE ENTIRE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN AND ACCRUED BUT UNPAID INTEREST THEN DUE. THE BANK IS UNDER
NO OBLIGATION TO REFINANCE THE LOAN AT THAT TIME. YOU WILL THEREFORE, BE
REQUIRED TO MAKE PAYMENT OUT OF OTHER ASSETS THAT YOU MAY OWN OR YOU WILL HAVE
TO FIND A LENDER, WHICH MAY BE THE BANK YOU HAVE THIS LOAN WITH, WILLING TO LEND
YOU THE MONEY. IF YOU REFINANCE THIS LOAN AT MATURITY, YOU MAY HAVE TO PAY SOME
OR ALL OF THE CLOSING COSTS NORMALLY ASSOCIATED WITH A NEW LOAN EVEN IF YOU
OBTAIN REFINANCING FROM THE SAME BANK.  



--------------------------------------------------------------------------------



 
[e10-58magellanwtsbnote006.jpg]




--------------------------------------------------------------------------------



 
[e10-58magellanwtsbnote007.jpg]
THIS REVOLVING LINE OF CREDIT NOTE, THE SECURITY D4CUMEI`TTS AND ACCQMPANYING
UCC-1 FINANCING STATEMENTS AND LOAN AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS
EXECUTED AT tali NEAR THE TIME OF EXECUTION OF THIS DOCUMENT CONSTITUTE A "LOAN
AGREEMENT" AS DEFINED IN SECTION 26.02(a) OF THE TEXAS BUSINESS & CQMMERCE CODE,
AND REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT SE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWKITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
DATED to be effective as of the date set out above, although EXECUTED on the
dates set out below. EXECUTED on this day of September, 2014 EXECUTED on this _
0 day of September, 2014 B012R4WER: NAUTILUS POPLAR LLC, a Montana limited
liability company By: Magellan Petroleum Corporation, its manager By: Antoine
Lafargue, Chief Financial Officer LENDER: (The Lender's signature is provided as
its acknowledgment of the above as the final written agreement between the
parties.) WEST TEXAS STATE BANK Les W. Robbins, President-Midland [$$,000,000
Promissory Note (Revolving Line of Credit Nate)] C7



--------------------------------------------------------------------------------



 